Electronically Filed
                                                         Supreme Court
                                                         SCWC-16-0000784
                                                         22-NOV-2017
                                                         09:27 AM



                          SCWC-16-0000784

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


             BRIAN E. BENNETT and DEBRA S. BENNETT,
       Respondents/Plaintiffs-Appellees-Cross-Appellants,

                                 vs.

        SAMUEL JONG HOON CHUNG and LINDA HYUNKONG CHUNG,
       Petitioners/Defendants-Appellants-Cross-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-16-0000784; CIVIL NO. 11-1-0882)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          The application for writ of certiorari, filed on

October 9, 2017, is hereby accepted.

          IT IS FURTHER ORDERED that no oral argument will be

held, subject to further order of this court.     Any party may,

within ten days and pursuant to Rule 34(c) of the Hawai#i Rules

of Appellate Procedure, move for retention of oral argument.

          DATED:   Honolulu, Hawai#i, November 22, 2017.

                                /s/   Mark E. Recktenwald
                                /s/   Paula A. Nakayama
                                /s/   Sabrina S. McKenna
                                /s/   Richard W. Pollack
                                /s/   Michael D. Wilson